REASONS FOR ALLOWANCE



1.	Claims 1, 3-8 and 17-20 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Park and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as a focus of acquiring a maximum target gray-scale value of a specified pixel unit in the pixel area according to the tone angle and the saturation, wherein the specified pixel unit has a tone angle value greater than 0 degrees and less than or equal to 45 degrees, or greater than 315 degrees and less than or equal to 360 degrees”.

To clarify, while Park, etc, do teach of determining a maximum/peak value and luminance conversion is performed accordingly, the specific tone angle values are not taught. Furthermore, this range is not within any close ranges taught by other prior art.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis P. Joseph whose telephone number is 571-270-1459.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621